Citation Nr: 1125463	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  08-09 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for residuals of a throat injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1939 to August 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board reopened and remanded the claims for additional development in March 2010.  The requested development has been substantially completed.

A review of the record reveals that in March 2011, subsequent to the last supplemental statement of the case, the Veteran submitted additional pertinent evidence in support of his claims.  A waiver of additional Agency of Original Jurisdiction (AOJ) of that evidence was received from the Veteran's service representative in June 2011.  But see 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to increased ratings for hearing loss and urinary incontinence have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Persistent post-concussive syndrome as a residual disability of a head injury is shown to have developed as a result of an injury during active service.

3.  A residual disability of a throat injury was not manifest during active service, a chronic associated disease was not manifest in close proximity thereto, and a present disability is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  Persistent post-concussive syndrome as a residual of a head injury was incurred in military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Residuals of a throat injury were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a letter from the RO dated in May 2007.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the May 2007 correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinions, and the Veteran's statements and testimony in support of his claims.  The Board notes that the record indicates that, to some extent, the Veteran's service treatment records are incomplete.  In such cases, there is a heightened duty to assist the Veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Although the Veteran reported that he was hospitalized for six months at the Bremerton Washington Naval Hospital, there is no other indication in the record of a period of hospitalization related to the present issues on appeal and the Veteran has provided inconsistent reports as to his activities and duties after being rescued from the USS Lexington in May 1942.  The medical evidence of record also indicates that the Veteran has present medical disorders that affect his memory.  The Board finds based upon an extensive review of the record that it is conceded that the Veteran is a combat veteran for VA compensation purposes and that there is no indication that additional assistance concerning evidence of in-service injuries would result in benefits to the Veteran.

Although the Veteran submitted copies of VA Form 21-4142, Authorization and Consent to Release Information to VA in March 2011, he indicated no specific dates of treatment nor treatment related to the present claims.  In fact, the authorization form for the records of D.H., M.D., are indicative of treatment for an unrelated heart disorder and the form for B.P, M.D., indicates the physician is a family practitioner.  There is no indication that either of these physicians has provided treatment or medical opinions pertinent to the issues on appeal.  At his personal hearing in January 2010 the Veteran reported he was not currently receiving treatment pertinent to his claims.  Subsequent to his receipt of a copy of a March 2011 supplemental statement of the case, the Veteran submitted correspondence reporting that he had no additional evidence to provide in support of his appeal and requested that his case be forwarded to the Board immediately.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that subsequent to the August 2010 review of the case by VA examiners the Veteran submitted evidence in support of his claim including a March 28, 2011, statement from a VA nurse practitioner noting that the Veteran's swallowing and neck problems "may be" related to the throat injury he sustained during World War II.  No indication was provided, however, as to the specific nature of the "throat injury" identified as having been incurred in service nor as to the specific evidence considered as the basis for that opinion.  

The Board finds that VA post-examination medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection Claims
Factual Background

Service treatment records show that on May 17, 1942, the Veteran was received at U.S. Naval Base Bleacher from the USS Lexington.  Records show the USS Lexington was sunk by enemy action during the Battle of the Coral Sea on May 7, 1942.  A September 1942 entry notes that the Veteran was found physically qualified and temperamentally adapted to duty involving student aviator.  A July 1943 entry notes that the Veteran was not physically qualified for duty as an aircraft machine gunner due to being overweight and over the height requirements.  Treatment records dated in May 1943 show he was examined and found physically qualified for transfer.  A September 1943 report noted the Veteran's original health record had been lost due to the operation of war and that a duplicate health record had been opened.  An August 1945 examination report revealed a one inch scar to the area above the right eye with no other scars to the head or neck area.  A duplicate copy of an August 1939 enlistment examination report also noted a one inch scar to the area above the right eye.  

Service treatment records are negative for complaint, treatment, or diagnosis for residuals of head or throat injuries.  A May 1951 service treatment report noted the Veteran complained of a sore throat over one day with pain on swallowing.  The examiner noted a moderate infection of the posterior pharyngeal wall.  The diagnosis was acute pharyngitis.  Follow-up examination the next day revealed the infection had subsided.  A July 1959 discharge examination revealed normal clinical evaluations of the head and throat and of the neurologic and psychiatric systems.  A one inch scar was noted on the right side of his face with no other scars to the head or neck area.  

In statements in support of his claims the Veteran reported that he sustained head and throat injuries when the USS Lexington sank and that he had present disabilities including dysphagia, Parkinson's disease, and Alzheimer's disease as a result of those injuries.  In a January 2004 application for VA benefits he requested service connection for a head injury from a five inch gun.  In correspondence dated in September 2004 he stated he was struck and wounded in the head and throat when the port side forward gun galley blew up.  He reported he was unconscious for some time with bleeding and that he had been taken to sick bay for treatment.  He stated that when he woke up he returned to his battle station until the ship sank.  He reported that he received additional treatment after his rescue and that he subsequently spent six months at the Bremerton Washington Naval Hospital because of his wounds.  

In his March 2007 application to reopen these claims he stated he was struck in the head and neck by debris when the ship's forward gun gallery was hit.  He reported that after he was bandaged he returned to his battle station and his throat was crushed when an explosion threw him up one and half decks and he landed on a gun mount.  In correspondence dated in June 2005 he reported that he had shore duty on the island of Tonga after the USS Lexington sank and that during that duty he was hit on the back of the head three times while on patrol by island natives with green coconuts weighing 25 to 30 pounds.  He stated he had been treated by a doctor and a corpsman, but that to his knowledge there were no records of that treatment.

At his personal hearing in January 2010 the Veteran testified that he sustained head and throat injuries when the Japanese dropped a thousand pound bomb on the gun galley of his ship.  He stated he did not know what hit him in the head, but that it knocked him out.  He also stated he had been hit in the throat and had difficulty breathing.  He reported he went to sick bay and could not get in because of the number of wounded.  He stated that he was treated in line and that his throat was opened up and his head was bandaged.  He was then sent back to his battle station.  He reported that after he was rescued he volunteered for duty with a construction battalion at U.S. Naval Base Bleacher where he served for approximately a year.  He also stated that after that he was at Caledonia for three and a half years.  He testified that he did not receive any subsequent treatment for head injuries during active service.  He stated he had experienced headaches since 1942, but that he never considered them to be very important.  He also reported that he had experienced persistent coughing since the 1940's and that he had little sacs in his throat where food would get lodged.

The medical evidence of record includes private reports dated in August 2001 which show the Veteran was seen for an opinion concerning syncope or near syncope related to a spell three days earlier.  It was noted that he stated he had never had a spell like it before.  The diagnosis was near syncope episodes with borderline first degree AV (atrioventricular) block and some ectopy and probable mitral valve prolapse.  A June 2002 report from G.E., M.D., noted the Veteran complained of a one year history of a tight feeling in his throat with some hoarseness and dysphagia.  It was also noted that barium swallow testing in March 1991 revealed a very prominent anterior cervical osteophyte at C4 through C6 which caused esophageal displacement and a 50 percent constriction of the upper cervical esophagus.  A July 2002 report noted he complained of a sore throat that had increased over the previous year and that had been an intermittent problem for 10 years.  He also reported he had some dysphagia to solid foods.  An upper gastrointestinal series study revealed gastroesophageal reflux disease (GERD), dysphagia to solids greater than liquids, hoarseness probably secondary to GERD, an abnormal upper gastrointestinal series, and an esophageal motility disorder.  

Correspondence dated in August 2002 related to a neurologic consultation by T.J.W., M.D., noted that a review of medications indicated the Veteran had been treated for dementia and that his neurologic issues developed approximately three to four months earlier when he experienced an abrupt loss of vision without dizziness or other neurologic symptoms.  It was further noted that the Veteran was able to give portions of his history, but that he clearly had some organic brain disorder because his history giving skills were extremely poor.  The impression was transient visual loss and bitemporal hemianopsia with apparent anatomical changes which localized well to the identified symptoms.  An additional magnetic resonance imaging (MRI) scan was to be ordered, but the symptoms appeared to be stable and there was a subdural hematoma that was most likely spontaneous since the Veteran had no recent head trauma or risk factors for such development.  The physician stated that due to his dementia the Veteran may have had a significant brain volume reduction which was known to place persons at high risk for spontaneous subdural hematomas.  A September 2002 report by Dr. G.E. noted a repeat MRI study confirmed fluid collections were chronic subdural hematomas.  It was also noted that the Veteran had some previous minor head trauma in the past one to two years and significant brain volume loss which left him at risk for this disorder.  

In correspondence dated in December 2002 F.C.V., M.D., noted the Veteran had been referred for neurosurgical evaluation and that upon follow-up he reported no new complaints with no loss of consciousness, dizziness, difficulty with vision, headaches, or other neurological deficit.  A February 2005 private treatment report noted panendoscopy with dilation revealed recurrent esophageal stricture, hiatal hernia, and what appeared to be an inflammatory mass on the hiatal hernia incursion in the gastric cardia.  A March 2007 document noted the Veteran had requested that Dr. T.J.W., provide a statement to VA that his throat and brain problems could have been caused by World War II, but that Dr. T.J.W. noted he could not provide the statement because he had no direct evidence to support this hypothesis.  A March 2007 notation from Dr. M.R. indicates that the Veteran's Zenker's diverticulum and hiatal hernia could be caused by or exacerbated by trauma and an explosion would fall under that category.  No rationale was provided.

VA treatment records dated in June 2005 show the Veteran was seen for follow up of post concussion from many head injuries in World War II on the USS Lexington when explosions on the ship threw him into gun turrets giving him concussions and constant headaches.  The examiner's assessment was dysphagia and post-concussion syndrome from trauma to head from World War II.  

In correspondence dated in September 2007 Dr. T.J.W. noted he had been the Veteran's neurologist since September 2002 and that he had been seen for bitemporal subdural hygroma, which is a non-specific feature of trauma, and evolving Parkinsonism and memory loss.  It was further noted that the Veteran had brought to his attention that he sustained a significant head trauma during World War II.  The physician stated he had been unaware of this head injury history and the Veteran, due to his poor memory skills, had not been able to aid his cause tremendously with historical recount.  Dr. T.J.W. further noted that he "would state without reservation that if there was a confirmation of his head trauma during World War II this certainly may have played some role in his current neurologic conditions including the above mentioned subdural hygroma and as well his Parkinsonism and memory loss."  It was noted that he did not have any verification of this claim, but that it was assumed it was duly noted by VA.  

A September 2008 VA treatment report noted the Veteran complained of dysphagia and brain concussion from shrapnel injuries to the neck and head in a bomb blast in 1942.  The examiner's assessment included Parkinson's disease, dementia, brain concussion from bomb blast in 1942, and dysphagia resulting from neck injury due to shrapnel in 1942.  

On VA Nose, Sinus, Larynx, and Pharynx examination in August 2010 the Veteran reported that he received fragment wounds during active service and that as a result of this injury he had experienced difficulty swallowing that had gotten worse over the years.  The report of medical history noted treatment for Schatzki's ring status post dilation and noted hoarseness as a speech impairment.  The examiner noted the larynx could not be visualized without endoscopy, but that there were no residuals of injury to the pharynx.  X-ray examination revealed no evidence of soft tissue injury on plain films and no focal soft tissue swelling or subcutaneous air at the deviation of the upper trachea.  There was an extensive anterior osteophyte fusion at C3 to C6 which was noted could create difficulty in swallowing, as well as, congenital fusion at C6/C7 and the cervical spine was suggestive of DISH (diffuse idiopathic skeletal hyperostosis) syndrome.  The X-ray study also revealed that the air column of the oropharynx, nasopharynx, hypopharynx, and larynx appeared unremarkable, that the right cartilage was calcified, and that the dilated trachea was suggestive of emphysematous lungs.  The examiner provided a diagnosis of no evidence of throat injury and noted that there was no shrapnel, no swelling, and no subcutaneous air.  It was further noted that the Veteran's Schatzki's ring and hiatal hernia were not related to a throat injury.

On VA traumatic brain injury examination in August 2010 the Veteran reported that he received a fragment wound to the head and throat (The Board notes that in the circumstance and initial manifestations section of the report the examiner referred to a 2008 primary care note as stating that the Veteran had no witnesses to his injuries and that "VA denies his claim, " but that it is clear by the additional comments at the end of the report that the examiner had accepted that the Veteran's account of injuries incurred in combat were presumed to have occurred.).  It was noted that the Veteran reported that he had many head injuries during World War II and that he had two concussions as a result of explosions on the USS Lexington.  He also stated that he had experienced dizziness and loss of consciousness a few times, but that they had been too busy to have had medical attention or follow-up.  He stated that since his concussions he had experienced constant headaches.  

The examiner noted that the medical history revealed the severity of the initial injury was mild and that the condition had stabilized.  There was no report of pertinent medical history, including for headaches, seizures, or neurobehavioral change.  The examiner provided diagnoses including persistent post-concussive syndrome and Alzheimer's dementia.  It was noted that the Veteran had a subjective history of three to four concussions with loss of consciousness while in the military and that his account of events was presumed.  It was further noted that he now had Alzheimer's dementia and that traumatic brain injury can cause accelerated or early manifestations of Alzheimer's dementia.  The examiner found, however, that the Veteran's persistent post-concussive syndrome, Alzheimer's dementia with cognitive, memory, psychiatric, and speech/swallow difficulties was less likely caused by, a result of, or worsened from a traumatic brain injury.  As rationale for the opinion the examiner noted that the Veteran did not develop Alzheimer's dementia at an early age and that he had slowly progressing Alzheimer's dementia with a persistent, slow decline since 2004.  The examiner stated that if this disorder were due to a traumatic brain injury it would be expected to have resulted in both an early onset and an accelerated decline in function.  Additionally, the Veteran's balance issues were found to be most likely due to stroke and his speech/swallow difficulties were found to be possibly due to both stroke and Alzheimer's dementia.  However, the examiner did not provide a similar explanation or rationale for the etiology of the diagnosis of post-concussive syndrome, and as noted, in the section identified as additional comments, the examiner noted post-concussive syndrome and clearly found the Veteran's report of three to four concussions in service credible.  

A March 2011 statement from a VA nurse practitioner noted that the Veteran's swallowing and neck problems "may be" related to the throat injury he sustained during World War II.  No indication was provided, however, as to the specific nature of the "throat injury" identified as having been incurred in service nor as to the specific evidence considered as the basis for that opinion.

Analysis

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Service connection can be granted for certain diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

Based upon the evidence of record, the Board finds that the Veteran's persistent post-concussive syndrome as a residual disability of a head injury is shown to have developed as a result of an injury during active service although the Veteran's Alzheimer's dementia is not similarly shown to be related.  The Veteran is a combat veteran for VA compensation purposes and although there are clearly some discrepancies and inconsistencies due to the Veteran's diagnosed dementia with regard to the events in service, his reports of injuries to the head, to some extent, are consistent with the circumstances of his service aboard the USS Lexington in the Battle of the Coral Sea.  The August 2010 VA traumatic brain injury examiner's opinion is persuasive that the Veteran sustained a mild head injury during active service and that he had persistent post-concussive syndrome.  However, to the extent that there are some internal inconsistencies in the opinion and the opinion is unclear as to whether that post-concussive syndrome is specifically related to the in-service head injury, the Veteran has reported that the only head injury he sustained was in service.  Further, while the examiner did state that the Veteran's in-service traumatic brain injury did not cause or accelerate the Alzheimer's dementia, he did continue to diagnose the Veteran with post-concussive syndrome.  This opinion is consistent with the diagnosis of post-concussive syndrome provided in a June 2005 VA treatment report.

The Board finds, however, that residual disabilities of a throat injury were not manifest during active service and that a chronic associated disease of the throat was not manifest in close proximity thereto.  Present throat and additional head injury residual disabilities are not shown to have developed as a result of an established event, injury, or disease during active service.  There is no competent evidence of a chronic disease for many years after service and presumptive service connection is not warranted.  The Board finds the opinions of the August 2010 VA examiners are persuasive as to these matters.  The opinions are shown to have been based upon review of the evidence of record and thorough examinations of the Veteran with adequate rationale provided for the etiology opinions.  The opinions are unequivocal as to etiology and are the only medical opinions shown to have been based upon a thorough review of the evidence including the available service treatment records.  They also noted objective medical findings which, in essence, indicated more likely etiological bases for the claimed disorders.  

In fact, the August 2010 VA Nose, Sinus, Larynx, and Pharynx examiner found there were no residuals of injury to the pharynx, but that X-ray examination revealed an extensive anterior osteophyte fusion at C3 to C6 which was noted could create difficulty in swallowing, as well as, a congenital fusion at C6/C7 and the cervical spine which was suggestive of a diffuse idiopathic skeletal hyperostosis syndrome.  See also, June 2002 report from G.E., M.D. referring to March 1991 barium swallow testing.  The term idiopathic is "defined in DORLAND'S MEDICAL DICTIONARY 815 (27th ed. 1988) as 'of the nature of an idiopathy [a morbid state of spontaneous origin; one neither sympathetic nor traumatic]; self-originated; of unknown causation."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

Although the Veteran has reported that he received significant head and throat injuries during active service, the Board finds that his reports, to the extent he asserted that he incurred "severe" injuries to the head and throat in service, including as due to shrapnel injuries are not supported by the objective evidence.  Service treatment and examination reports dated subsequent to the date the Veteran asserted he began experiencing headaches are negative for any related complaints although the Veteran is certainly competent to report a history of such symptomatology.  A July 2002 private treatment report also noted the Veteran complained of a sore throat that had been an intermittent problem only for 10 years.  An August 2002 private neurologic consultation report noted that his neurologic issues had only developed approximately three to four months earlier.  The August 2010 VA traumatic brain injury examiner found that the medical history indicated the Veteran's initial head injury in service was mild.  The August 2010 VA Nose, Sinus, Larynx, and Pharynx examiner found there was no evidence of a throat injury and found there was no objective evidence of a shrapnel wound.  The Board finds the overall evidence of record, including service treatment and examination reports provided after the Veteran's initial injuries, is persuasive that he sustained no serious or significant head or throat injuries in service.  

The Court has held that the Board is not required to accept the credibility of a medical opinion which is based upon an inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court held that reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.

The Board notes that private medical correspondence dated in September 2007 from Dr. T.J.W. found the Veteran had a bitemporal subdural hygroma which was identified as a non-specific feature of trauma with evolving Parkinsonism and memory loss.  Dr. T.J.W. also noted that the Veteran had brought to his attention that he sustained a significant head trauma during World War II and only then provided an opinion which related these disorders to service with the qualifying statement that "if there was a confirmation of his head trauma during World War II."  The Board finds that the Veteran's report of having had a "significant" head injury in service is not persuasive given the available evidence of record in service through 1959 and thereafter, and including the recent VA examiner's opinion (based on a review of the entire evidentiary record) that the in-service head injury appeared to have been "mild"; therefore, the nexus opinion of Dr. T.J.W. as to this matter is also not considered to be probative.  

Similarly, the Board finds a September 2008 VA treatment report associating dysphagia with a neck injury due to shrapnel in 1942 is found to be not of probative weight because there is no credible evidence of a shrapnel injury to the throat.  In fact, the Veteran's own statements are inconsistent as to the nature, circumstances, and extent of the throat injury sustained in service.  The Board also finds the June 2005 VA examiner's assessment of dysphagia from World War II is not probative.  Although not shown to have been based upon any specific statements which are not credible (i.e. there is no evidence demonstrating that the Veteran did not sustain a concussion to some degree in service), the assessment appears to have been based solely upon the Veteran's unsubstantiated report of severe injuries.  The Board also finds the March 2011 VA nurse practitioner's statement that the Veteran's swallowing and neck problems "may be" related to the throat injury he sustained during World War II is too vague and equivocal to ascertain the specific throat injury believed to have been incurred in service.  The opinion, however, appears to have been provided as a result of the Veteran's assertions that he incurred a significant throat injury in service and, to this extent, is considered to be not probative or persuasive.  The Court has also held that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board further notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

The Board finds that the probative medical evidence in this case indicates no residuals of a throat injury were detected during the Veteran's subsequent 17 years of active duty service after his reported injuries in May 1942 nor is there medical evidence of any possible disorders related to such injuries.  The Federal Circuit has held that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Therefore, the Board finds entitlement to service connection for additional residuals of a head injury and for residuals of a throat injury is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board is resolving doubt in the Veteran's favor that his diagnosed post-concussive syndrome is related to his active military service; however, the Board also finds that the preponderance of the evidence is against his claim for service connection for the residuals of a throat injury.



ORDER

Entitlement to service connection for persistent post-concussive syndrome as a residual of a head injury is granted.

Entitlement to service connection for residuals of a throat injury is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


